491 So. 2d 336 (1986)
Bernard MOSELEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 85-2251.
District Court of Appeal of Florida, Third District.
July 22, 1986.
Bennett H. Brummer, Public Defender and N. Joseph Durant, Jr., Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Steven T. Scott, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and BARKDULL and HUBBART, JJ.
PER CURIAM.
Moseley appeals his sentence of 40 hours of community service in lieu of costs.
On May 18, 1985, Moseley committed an aggravated battery. On September 3, 1985, he pled guilty to said charge and was sentenced to 18 months community control and 40 hours of community service in lieu of $200.00 costs per Section 27.3455, Florida Statutes, effective date, July 1, 1985. We reverse because of the reasons expressed by the Fifth District Court of Appeal in an opinion authored by Judge Orfinger *337 found in Yost v. State, 489 So. 2d 131 (Fla. 5th DCA 1986), and certify the same question to the Supreme Court of Florida:
"Does the application of Section 27.3455, Florida Statutes (1985) to crimes committed prior to the effective date of the statute violate the ex post facto provisions of the constitutions of the United States and of the State of Florida, or does the statute merely effect a procedural change as is permitted under State v. Jackson, 478 So. 2d 1054 (Fla. 1985)?"
Therefore the sentence of 40 hours of community service in lieu of costs be and the same is hereby reversed.
Reversed and remanded. Question certified.